Elliott, C. J.
Jeptha Hogland died in the year 1866, leaving two children, Alice and Belle, and his widow, the appellant, surviving him. The land in controversy was *282owned by the decedent at the time of his death, and was assigned to the appellant by a decree rendered in a suit for partition. Subsequently the appellant married Edward G. Fugate. On the 20th day of September, 1880, she and her husband, Edward G. Fugate, executed to Frank Jackson, the husband of the appellant’s daughter Belle, a deed for the land. In this deed her daughter Alice also joined. -Jackson paid five hundred dollars for the land, all of which was received by the appellant. Jackson took possession and made improvements. On the 1st day of August, 1888, Jackson and his wife conveyed the land by warranty deed to the appellee.
Filed Jan. 30, 1892.
We think it clear that the appellant divested herself of title to the land. One of the two surviving children of her first husband joined with her in the deed to the husband of the other child, and the other joined with her husband in the conveyance of the land to the appellee. The appellant received the whole consideration, and still retains it. Her children, the owners of the fee, fully acquiesced in the conveyance, and it would be unjust to permit her to deprive her grantee of the property she sold him, and for which she received full payment. The statute was meant to prevent the injustice which the appellant seeks to inflict upon her grantee. Section 2484, E. S. 1881.
Judgment affirmed.